Name: Commission Delegated Regulation (EU) No 1386/2014 of 19 August 2014 amending Annex III to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences
 Type: Delegated Regulation
 Subject Matter: international affairs;  tariff policy;  cooperation policy;  trade policy;  economic conditions;  economic policy;  EU finance;  Asia and Oceania
 Date Published: nan

 24.12.2014 EN Official Journal of the European Union L 369/33 COMMISSION DELEGATED REGULATION (EU) No 1386/2014 of 19 August 2014 amending Annex III to Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EC) No 732/2008 (1), and in particular Article 10(4) thereof, Whereas: (1) Article 9(1) of Regulation (EU) No 978/2012 establishes specific eligibility criteria for the granting of tariff preferences under the special incentive arrangement for sustainable development and good governance (GSP+) to a requesting country. For that purpose, the country should be considered vulnerable. It should have ratified all the conventions listed in Annex VIII to that Regulation and the most recent available conclusions of the relevant monitoring bodies do not identify a serious failure to effectively implement any of those conventions. In relation to any of the conventions, the country should not have formulated a reservation which is prohibited by that convention or which, for the exclusive purposes of Article 9 of Regulation (EU) No 978/2012, is considered to be incompatible with the object and purpose of that convention. It should accept without reservation the reporting requirements imposed by each convention and give the binding undertakings referred to in points (d), (e) and (f) of Article 9(1) of Regulation (EU) No 978/2012. (2) A GSP beneficiary country wishing to benefit from GSP+ has to submit a request accompanied by comprehensive information concerning ratification of the relevant conventions, its reservations and the objections to those reservations made by other parties to the convention, and its binding undertakings. (3) The Commission has been empowered to adopt a delegated act in accordance with Article 290 TFEU to establish and amend Annex III in order to grant GSP+ to a requesting country by adding it to the list of GSP+ beneficiary countries. (4) On 28 February 2014, the Commission received a GSP+ request from the Republic of the Philippines (the Philippines). (5) The Commission has examined the request made in accordance with the provisions of Article 10(1) of Regulation (EU) No 978/2012, and has established that the Philippines meets the eligibility criteria. The Philippines should therefore be granted GSP+ from the date of entry into force of this Regulation and Annex III to Regulation (EU) No 978/2012 should be amended accordingly. (6) The Commission will keep under review the status of ratification of the relevant conventions and their effective implementation by the Philippines, as well as the Philippines' cooperation with the relevant monitoring bodies, in accordance with Article 13 of Regulation (EU) No 978/2012, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EU) No 978/2012 In Annex III to Regulation (EU) No 978/2012, the following country and the corresponding alphabetical code is added under columns B and A, respectively: Philippines PH Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 303, 31.10.2012, p. 1.